                 Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
 7   Health And Welfare Trust Fund for Northern California, et al.

 8
                                    UNITED STATES DISTRICT COURT
 9
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
     MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;

16   PENSIONED OPERATING ENGINEERS’
     HEALTH AND WELFARE TRUST FUND; DAN
17   REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20   TRAINING FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
21

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees,
24
                    Plaintiffs,
25
            v.
26
     STEVE P. RADOS, INC., a California Corporation,
27
28                  Defendant.
                                                        1
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
                 Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 2 of 8



 1                                                    Parties
 2          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which

 3   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating

 4   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and the

 5   Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating Engineers’ Health and

 6   Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and Participating Employers Pre-

 7   apprentice, Apprentice and Journeymen Affirmative Action Training Fund (“Affirmative Action

 8   Training Fund”); and the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust

 9   Fund (which includes the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust

10   Administration Fund) (“Vacation Fund”) (collectively referred to hereinafter as the “Trust Funds”), are

11   employee benefit plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”)

12   § 3(3), 29 U.S.C. § 1002(3). The Trust Funds and their fiduciaries are together referred to herein as

13   “ERISA Plaintiffs” or “Plaintiffs.” Dan Reding and James E. Murray are Co-Chairmen of the Joint

14   Boards of Trustees of ERISA Plaintiffs with authority to act on behalf of all Trustees.

15          2.      Steve P. Rados, Inc., a California corporation, is an employer by virtue of ERISA § 3(5),

16   29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).

17                                                  Jurisdiction

18          3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

19   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

20   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

21   to redress such violations, and seek all other appropriate relief under ERISA.

22          4.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management

23   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

24   conditions of a valid collective bargaining agreement between Defendant and the Union.

25
            5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,
26
     supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they
27
     arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
28
                                                         2
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
                   Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 3 of 8



 1
     herein, each of which has a substantial ground in federal jurisdiction.
 2
                                                          Venue
 3
              6.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
 4
     is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
 5
     discretion, in the district where the plan is administered, where the breach took place, or where a
 6
     defendant resides or may be found, and process may be served in any other district where a defendant
 7
     resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
 8
     place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
 9
     Court.
10
              7.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
11
     185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
12
     International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of
13
     business in this district, its duly authorized officers or agents are engaged in representing employee
14
     members in this district, and the claims arise in this district.
15
                                                Intradistrict Assignment
16
              8.      The basis for assignment of this action to this Court’s Oakland Division is that all of the
17
     events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA
18
     Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to
19
     fulfill its statutory and contractual obligations to Plaintiffs.
20
                                                 Bargaining Agreements
21
              9.      Defendant Steve P. Rados, Inc. (“Defendant”), by and through its representative, United
22
     Contractors (“UCON”) fka Engineering and Utility Contractors Association (“EUCA”), entered into the
23
     Master Agreement for Northern California between UCON, Associated General Contractors of
24
     California, Inc., Industrial Contractors, UMIC, Inc., Northern Alliance of Engineering Contractors and
25
     the Union (the “Master Agreement” or “Bargaining Agreement”), requiring employer contributions to
26
     Plaintiffs’ Funds, to the Union for union dues, and to the Bargained Plans more fully described in the
27
     Master Agreement. The Bargaining Agreement, which incorporates the terms of the Trust Agreements
28
                                                             3
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
               Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 4 of 8



 1
     establishing the Trust Funds (“Trust Agreements”), requires Defendant to provide employer
 2
     contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to the other plans more fully
 3
     described in the Bargaining Agreement. ERISA Plaintiffs are third-party beneficiaries of the Bargaining
 4
     Agreement.
 5
            10.    Under the terms of the Bargaining Agreement and Trust Agreements incorporated
 6
     therein, Defendant is required to pay certain contributions to: the Operating Engineers’ Vacation and
 7
     Holiday Pay Plan; Operating Engineers Market Preservation Trust Fund, California Alliance for Jobs,
 8
     Construction Industry Force Account, Industry Stabilization Fund (together referred to herein as the
 9
     “Bargained Plans”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to
10
     collect and distribute monies due to the Bargained Plans as well as dues due to the Union under the
11
     Bargaining Agreement and Trust Agreements.
12
            11.    Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
13
     Bargaining Agreement and made binding on Defendant, Defendant is required to regularly pay to
14
     ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are
15
     determined by the hours worked by Defendant’s employees. Contributions are due on the fifteenth
16
     (15th) day of the month following the month in which hours were worked, and are considered
17
     delinquent if not received by the twenty-fifth (25th) day of that month. Defendant is also required,
18
     pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten
19
     percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each
20
     delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust
21
     Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the
22
     Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in
23
     which payment was due, until paid in full.
24
            12.    The Bargaining and Trust Agreements further require Defendant to maintain time records
25
     or time cards, and to permit an authorized Trust Fund representative to examine such records of
26
     Defendant as are necessary to determine whether Defendant has made full payment of all sums owed to
27
     ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to provide full and
28
                                                        4
     COMPLAINT
     Case No.
                                                                       P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
               Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 5 of 8



 1
     prompt payment of all sums due to Plaintiffs, Defendant must reimburse Plaintiffs for the amounts due,
 2
     including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust
 3
     Agreements.
 4
                                                 Factual Allegations
 5
            13.     Defendant has failed and refused to pay amounts found due to Plaintiffs as a result of an
 6
     audit of Defendant’s payroll records for the period from January 1, 2014 through December 31, 2017.
 7
     Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid
 8
     contributions for that period.
 9
            14.     Defendant has also failed to pay liquidated damages and interest for late-paid
10
     contributions for hours worked by its employees during the month of June 2019.
11
            15.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
12
     damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
13
     otherwise, including estimated contributions for any months Defendant fails to report to Plaintiffs,
14
     through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether
15
     there are any additional amounts due from Defendant.
16
                                    FIRST CAUSE OF ACTION
17       For Audit Payment, Payment of Delinquent Contributions, Interest, Liquidated Damages,
                             Attorneys’ Fees and Costs Against Defendant
18
            16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
19
            17.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and
20
     the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and
21
     Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and Trust
22
     Agreements incorporated therein to permit an audit of its records to determine whether it is making full
23
     and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts
24
     found due as a result of an audit, including audit fees.
25
            18.     In addition, Defendant has a statutory duty to timely make the required payments to
26
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
27
            19.     By failing to make the required payments to Plaintiffs, Defendant breached the
28
                                                           5
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
                 Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 6 of 8



 1
     Bargaining Agreement and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145, and
 2
     LMRA § 301(a).
 3
            20.     Defendant’s failure and refusal to pay the required contributions, including the amounts
 4
     found by audit, plus liquidated damages and interest thereon and on late-paid contributions, was at all
 5
     times, and still is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated
 6
     Trust Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done
 7
     with knowledge and intent.
 8
            21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
 9
     irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations
10
     required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
11
     U.S.C. §§ 141-197, and the Bargaining Agreement and Trust Agreements, and are restrained from
12
     continuing to refuse to perform as required thereunder.
13
            22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
14
     forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
15
     that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
16
     hardships and advancement of public interest favor ERISA Plaintiffs.
17
            23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
18
     may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such
19
     withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust
20
     Agreements, and the law.
21
                                                       Prayer
22
            WHEREFORE, Plaintiffs pray as follows:
23
            1.      For a judgment against Defendant as follows:
24
                    (a)    Any unpaid contributions, due at time of Judgment, including those specified
25
     above as well as any other contributions determined as due by audit, timecards, or otherwise, including
26
     estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §
27
     502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
28
                                                          6
     COMPLAINT
     Case No.
                                                                         P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
                   Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 7 of 8



 1
                             i.       To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
 2
     § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;
 3
                             ii.      To the Union in accordance with the Bargaining Agreement.
 4
                      (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
 5
     provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
 6
     § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
 7
                      (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
 8
     with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
 9
     1132(g)(2)(B).
10
             2.       Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
11
     accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
12
     with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
13
     Plaintiffs.
14
             3.       For an order,
15
                      (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms
16
     of the Bargaining Agreement and the Trust Agreements;
17
                      (b)    enjoining Defendant from violating the terms of those documents and of ERISA;
18
     and
19
                      (c)    enjoining Defendant from disposing of any assets until said terms have been
20
     complied with, and from continuation or operation of Defendant’s business until said terms have been
21
     complied with.
22
             4.       That the Court retain jurisdiction of this case pending compliance with its orders.
23
             5.       For such other and further relief as the Court may deem just and proper.
24
     DATED: December 11, 2019                              SALTZMAN & JOHNSON LAW CORPORATION
25
                                                     By:
26
                                                           /S/Luz E. Mendoza
27                                                         Luz E. Mendoza
                                                           Attorneys for Operating Engineers’ Health And
28                                                         Welfare Trust Fund for Northern California, et al.
                                                            7
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
            Case 4:19-cv-08079-KAW Document 1 Filed 12/11/19 Page 8 of 8



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                            8
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\OE3CL\Steve P. Rados Inc\Pleadings\Complaint 121119.docx
